DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response filed 08/25/2022 is acknowledged.
The claims filed 10/13/2020 are under consideration.
Claims 1-20 are pending.
Applicant’s election of Group II, claims 14-20, in the reply filed on 08/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2022.
	Applicant’s request for rejoinder is acknowledged. At present, claims 1-13 directed to the a nonelected invention do not require all of the limitations of the elected product claims. Consequently, claims 1-13 are not presently eligible for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.
Claims 14-20 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 lacks antecedent basis for “the individual’s digestive tract” in line 2.
Clarification is required.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kheir, US 20120156300 A1.
	The recitation of beverage (claim 14) and sports drink (claim 18) are interpreted as intended use. This rejection is made under the interpretation that the recitation of intended use in this case does not materially limit the subject product claims since the body of the claim fully sets forth all the limitation of the claimed invention. See MPEP 2111.02, II. Additionally, the compositions of Kheir appear to be capable of being used in the manner suggested by the intended use limitations.  
Keir teaches compositions comprising a carrier and microbubbles encapsulating oxygen, the composition comprising at least 40 mL / dL suspension, the microbubbles preferably less than 20 microns in diameter (Kheir, e.g., abstract). The microbubbles enable the liquid to contain large volumes of oxygen, e.g., 70-90% by volume (Kheir, e.g., 0069) or 50-60% (Kheir, e.g., 0070). Carriers include water, saline (Kheir, e.g., 0061). Microbubbles are spherical (Kheir, e.g., fig. 1) and stabilized by an envelope (Kheir, e.g., 0044), wherein the envelope comprises a lipid coating (Kheir, e.g., 0093). The lipids are organic (Kheir, e.g., c9, Table 2). Kheir teaches an exemplary composition having a particle size range of from 5-30 micron in diameter which is entirely within the claimed range (Kheir, e.g., 0164).
	Applicable to claims 15, 16 and 18: Kheir teaches the composition comprising isotonic agents (electrolytes), dextrose (sweetening agents), and/or buffer (compound that modifies a pH of at least a portion of the individual’s digestive tract). See Kheir, e.g.,0064-0065.  
	Applicable to claim 20, Kheir teaches compositions comprising nitric oxide (Kheir, e.g., 0142).
	Kheir anticipates the subject matter of instant claims 14, 15, 16, 18 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 15, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, US 20040009207 in view of Kheir, US 20120156300 A1.
Schneider teaches a beverage containing water and oxygen dissolved therein (Schneider, e.g., Abstract), the beverage further comprising minerals, trace elements, vitamins (instant claim 19), amino acids, flavoring agents, sweeteners, and combinations thereof Schneider, e.g., claim 6). Schneider teaches the beverages may be administered for energy or during sports, i.e., a sports drink (Schneider, e.g., 0069) for increased performance (Schneider, e.g., 0072). 
Schneider does not expressly teach the water is at least 20% by volume molecular oxygen, being encapsulated within substantially spherical gas filled particles between 1 micron to 1000 micron in diameter in solution that are stabilized by an organic coating at a gas liquid interface. 
Keir teaches compositions comprising a carrier and microbubbles encapsulating oxygen, the composition comprising at least 40 mL / dL suspension, the microbubbles preferably less than 20 microns in diameter (Kheir, e.g., abstract). Carriers include water, saline (Kheir, e.g., 0061). Microbubbles are spherical (Kheir, e.g., fig. 1) and stabilized by an envelope (Kheir, e.g., 0044), wherein the envelope comprises a lipid coating (Kheir, e.g., 0093). The lipids are organic (Kheir, e.g., c9, Table 2). Kheir teaches an exemplary composition having a particle size range of from 5-30 micron in diameter which is entirely within the claimed range (Kheir, e.g., 0164). Carriers include water, saline (Kheir, e.g., 0061). The microbubbles enable the liquid to contain large volumes of oxygen, e.g., 70-90% by volume (Kheir, e.g., 0069) or 50-60% (Kheir, e.g., 0070) and enable increased oxygen concentrations. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a drink as understood from Schneider using encapsulated oxygen techniques of Kheir to improve the beverage in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to increase the volume of contained oxygen in a predictable manner. Since Schneider correlates the performance boosting and stimulating effect to the amount of oxygen supplied, the skilled artisan would have expected increased oxygen volumes to result in greater performance with a reasonable expectation of success.
Applicable to claims 15, 16 and 18: Kheir teaches the composition comprising isotonic agents (electrolytes), dextrose (sweetening agents), and/or buffer (compound that modifies a pH of at least a portion of the individual’s digestive tract). See Kheir, e.g.,0064-0065.  These ingredients are similar to the ions, vitamins, sweeteners, trace elements and flavoring substances found in Schneider at 0043-0044.
	Applicable to claim 20, Kheir teaches compositions comprising nitric oxide (Kheir, e.g., 0142). While Schneider is silent to nitric oxide, Kheir teaches oxygen and nitric oxide were recognized in the art as pulmonary vasodilators (Kheir, e.g., 0131 and 0142). It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a beverage containing oxygen suggested by Schneider improved by encapsulating oxygen in spherical particles comprising an organic coating as suggested in Kheir by adding nitric oxide with a reasonable expectation of success. Since Schneider suggests beverages containing oxygen for improved performance, and oxygen was a known from Kheir as a pulmonary vasodilator, the skilled artisan would have been motivated to include other vasodilators such as nitric oxide for improved performance enhancement with a reasonable expectation of success. 
	Accordingly, the subject matter of instant claims 14, 15, 16, 18, 19 and 20 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, US 20040009207 in view of Kheir, US 20120156300 A1 as applied to claims 14, 15, 16, 18, 19 and 20 above and further in view of George, US 20180193403.
The combined teachings of Schneider and Kheir teach a beverage according to claim 14 but do not expressly teach the beverage further comprising a cannabinoid. 
George teaches cannabinoids offer many therapeutic benefits including aiding in sleep, inhibiting cancer cell growth, and suppressing muscle spasms (George, e.g., 0007). George teaches modifying sports drinks with cannabinoids (George, entire document, e.g., 0084, example 3).
It would have been obvious before the effective filing date of the presently claimed invention to modify a beverage as understood from Schneider and Kheir by adding a cannabinoid with a reasonable expectation of success. The skilled artisan would have been motivated to add a cannabinoid to obtain additional health benefits including aiding with sleep, inhibiting cancer cell growth, and suppressing muscle spasms as suggested in George. The skilled artisan would have had a reasonable expectation of success since George teaches this modification for improving health benefits in beverages like those of Schneider.
Accordingly, the subject matter of instant claim 17 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, US 20040009207 in view of Kheir, US 20120156300 A1 as applied to claims 14, 15, 16, 18, 19 and 20 above and further in view of Mosher, Journal of Strength and Conditioning Research, 30, 12, 2016.
The combined teachings of Schneider and Kheir teach a beverage according to claim 14 but do not expressly teach the beverage comprising a combination of encapsulated oxygen and nitric oxide. 
Kheir teaches compositions comprising microbubbles encapsulating oxygen or alternatively nitric oxide in place of oxygen (Kheir, e.g., 0142).
Mosher teaches nitric oxide enhancing supplements improves resistance exercise performance (Mosher, Title). From Mosher it was expected that increased nitric oxide results in improved exercise performance (Mosher, e.g., Abstract). Thus, oxygen and nitric oxide were each suggested in the prior art for increasing performance. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a beverage as understood from Schneider and Kheir by adding a nitric oxide with a reasonable expectation of success. The skilled artisan would have been motivated to add nitric oxide for increased performance as suggested by Mosher to achieve better performance objectives desired in Schneider. Since oxygen and nitric oxide are each suggested in the art for increasing performance, the skilled artisan would been motivation to arrive at a composition having both oxygen and nitric oxide for better performance. This is a combination of two known performance enhancers into a single composition useful for the same purpose. See MPEP 2144.06. The skilled artisan would have had a reasonable expectation of success since Kheir teaches compositions may include encapsulated nitric oxide.
Accordingly, the subject matter of claim 20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615